DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a pigment dispersion.
Group II, claims 10-13, drawn to a method of manufacturing a pigment dispersion.
Group III, claims 14-15, drawn to an ink.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a pigment dispersion comprising from 5 wt. % to 30 wt. % of a pigment having an amide group; a styrene acrylic polymer having a weight average molecular weight from 1,000 Mw to 30,000 Mw and a styrene acrylic polymer to pigment weight ratio from 1:1 to 1:10; a lactam co-solvent having a lactam co-solvent to pigment weight ratio from 10:1 to 1:10, wherein the lactam co-solvent is co-milled with the pigment and an at least 5 wt. % portion of the lactam co-solvent is adsorbed on the pigment via van der Waals interaction with the amide group; and water, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chen et al.  
Specifically, Chen et al discloses a yellow ink composition, i.e. a pigment dispersion, comprising Pigment Yellow 74 or Pigment Yellow 155 in the amount of about 2 to about 6 wt. %, overlapping the recited range of 5 to 30 wt. % ([0026]); a styrene acrylic polymer with a weight average molecular weight of about 5,000 to about 20,000, within the recited range of 1,000 to 30,000, and in the amount of about 0.3 to about 3 wt. % ([0014]); about 5 to about 20 wt. % of 2-hydorxyethyl-2-pyrrolidinone, i.e. a lactam co-solvent ([0013]); and water ([0022]). While the reference does not disclose Pigment Yellow 74 or Pigment Yellow 155 as a pigment having an amide group, the reference discloses the identical pigment disclosed in Paragraph [0005] of the instant Specification as having an amide group. 
Based on the amount of pigment (about 2 to about 6 wt. %) and the amount of styrene acrylic polymer (about 0.3 to about 3 wt. %), the ratio of the styrene acrylic polymer : pigment ratio is determined to be about [0.3 – 3] : [2 – 6], or about 1: [6 – 2], within the recited range of 1 : [1 - 10]. Furthermore, based on the amount of lactam co-solvent (about 5 to about 20 wt. %) and the amount of pigment (about 2 to about 6 wt. %), the ratio of lactam co-solvent : pigment is determined to be about [5 - 20] : [2 - 6] or 1: [0.4 to 0.3], within the recited range of [10 - 1] : [1 – 10] or 1 : [0.1 – 10].
While the reference fails to exemplify the presently claimed pigment dispersion nor can the claimed pigment dispersion be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed pigment dispersion and the pigment dispersion disclosed by the reference, absent a showing of criticality for the presently claimed pigment dispersion, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the pigment dispersion which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
Although the reference does not disclose that the lactam co-solvent is co-milled with the pigment, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the reference meets the requirements of the claimed composition, Chen et al clearly meet the requirements of present claims.
Chen et al is silent with respect to at least 5 wt.% of the lactam co-solvent being adsorbed on the pigment via van der Waals interaction with the amide group of the pigment of the composition.  However, the reference discloses the identical pigment having an amide group and lactam co-solvent disclosed in the instant Specification as well as amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869. The examiner can normally be reached Monday-Friday, 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767